Citation Nr: 0613016	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  99-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for carpal tunnel 
syndrome, post operative release, right wrist, rated as 30 
percent disabling effective April 14, 1998 and as 10 percent 
disabling effective February 1, 2006.

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome, left wrist, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for epicondylitis and 
tendonitis of the right elbow, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for epicondylitis and 
tendonitis of the left elbow, currently rated as 
noncompensable.

5.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1981 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston- Salem, North Carolina.

In April 2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  During the course of the 
hearing, emphasis was placed on the employability of the 
veteran and in this regard it was stated to the veteran that, 
if he desired to file a claim for a total disability rating 
based on individual unemployability, he could discuss this 
with his representative and submit the appropriate paperwork.  
It is clear from the April 2006 hearing transcript, though, 
that the veteran desired to file a claim for service 
connection for tinnitus.  This matter is referred to the RO 
for appropriate action.     

The issues of increased ratings for the veteran's right elbow 
and left elbow and increased evaluations for the veteran's 
right wrist and left wrist are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by 
auditory acuity level I in the right ear and auditory acuity 
level I in the left ear.  


CONCLUSION OF LAW

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has not met the criteria for a 
compensable evaluation under either the old or the revised 
regulatory criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(as in effect prior to and after June 1999) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Increased Evaluation

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the veteran's disability 
evaluation must be considered from April 14, 1998, the 
effective date of service connection, to the present.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

It is asserted by the veteran that he should be entitled to 
an increased evaluation for his service connected bilateral 
hearing loss.  His bilateral hearing loss has been rated as 
noncompensably disabling pursuant to Diagnostic Code 6100.  
In this regard, the Board notes that, during the pendency of 
this appeal, VA issued new regulations for evaluating 
diseases of the ears, effective June 10, 1999.  62 Fed. Reg. 
25,202-25,210 (May 11, 1999).  The new regulations have been 
considered by the RO, as is evidenced by the July 2002 and 
September 2005 supplemental statements of the case.     

Evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of a puretone audiometry test.  38 C.F.R. §  4.85.  
The results are charted on Table VI and Table VII.  38 C.F.R. 
§ 4.87.  The Board has compared the previous versions of 
Table VI and Table VII, and the new versions of these tables, 
and notes no discernable change.  Further, the revisions made 
to 38 C.F.R. § 4.86 pertain only to exceptional patterns of 
hearing loss, as define by regulation, which are not 
demonstrated in this case, and do not affect the outcome of 
the claim.  

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, both the old and the 
revised rating schedule establish eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. § 
4.85; see also Lendemann v. Principi, 3 Vet. App. 345, 349 
(1992).

The veteran's March 1998 VA audiological examination report 
revealed that the average of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz for the right ear was 34 and the 
average for the left ear was 24.  The speech recognition 
scores using the Maryland CNC Test were 96 on the right and 
92 on the left.  An October 1998 audiological examination 
report stated that the average puretone thresholds were 40 
for the right ear and 38 (37.5) for the left ear.  The speech 
recognition scores using the Maryland CNC Test were 96 on the 
right and 100 on the left.  An October 1999 VA audiological 
examination report listed that the puretone threshold average 
was 36 for the right ear and 28 for the left ear.  The speech 
recognition scores using the Maryland CNC Test were 92 on the 
right and 92 on the left.  An October 2004 VA examination 
report revealed that the average puretone thresholds were 39 
for the right ear and 33 for the left ear.  Speech 
discrimination was 100 percent bilaterally.  Finally, an 
August 2005 VA audiological examination report revealed a 
puretone threshold average of 41 for the right ear and 34 for 
the left ear.  The speech recognition scores using the 
Maryland CNC Test were 96 on the right and 94 on the left.                      
       
Based on the foregoing, a noncompensable rating remains 
warranted.  The veteran's hearing in his right ear is 
consistent with level I hearing.  His hearing in the left ear 
is also consistent with level I hearing.
   
The Board is aware that the veteran has argued that his 
bilateral hearing loss disability is more severely disabling 
than the current noncompensable rating reflects.  In the 
present case, however, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand 
clearly establishes a noncompensable rating.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for bilateral hearing 
loss, and the claim is denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a March 2004 letter informed the 
veteran of what the evidence needed to show in order to 
establish entitlement to an increased evaluation.  The letter 
also informed the veteran of VA's duty to assist him in 
obtaining evidence for his claim.  Although this letter was 
returned to sender, it was resent to the veteran in June 2004 
to his correct address.    

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the VCAA notice letter sent to the 
veteran specifically requested that the veteran provide VA 
with any evidence or information that he had pertaining to 
his appeal.    
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the initial AOJ decision was made prior 
to the enactment of the VCAA.  However, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  For example, after the VCAA 
letter was sent to the veteran the claim was readjudicated by 
the AOJ in the September 2005 supplemental statement of the 
case (SSOC).  

Finally, the Board has determined that it is not necessary to 
obtain the appellant's records from the Social Security 
Administration (SSA) with regard to the claim for an 
increased evaluation for bilateral hearing loss.  The duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  Here, it is clear from the April 2006 Board 
hearing transcript that the veteran applied for SSA benefits 
because of his bilateral upper extremity disabilities.  The 
appellant has never indicated that he was receiving SSA 
disability benefits because of his bilateral hearing loss, 
and there is no indication from him that the records from SSA 
would provide the evidence needed in this claim.  
Accordingly, the failure to obtain any such SSA records is 
not prejudicial to the appellant's claim.

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant with respect to this 
issue.


ORDER

An increased evaluation for bilateral hearing loss is denied. 


REMAND

As the October 2004 VA orthopedic examination report was 
inadequate for rating the veteran's disabilities of the right 
and left elbows, another examination was requested in July 
2005.  The veteran failed to report for this examination.   
In a July 29, 2005 Report of Contact it was stated that the 
veteran did not agree to another orthopedic examination 
because he felt it would be repeating the October 2004 VA 
examination.  However, in a statement dated in September 
2005, the veteran indicated that he had not received 
notification of the examination.  The claims folder contains 
a May 2005 VA letter which informed him that another VA 
examination was being ordered, but does not contain a letter 
specifically notifying him of the date and place of such 
examination.  Moreover, the veteran stated in the April 2006 
Board hearing transcript his willingness to report for a VA 
examination if one were scheduled.  Therefore, the Board has 
determined that the veteran be scheduled for a VA orthopedic 
examination in order to assess the current nature and 
severity of his bilateral upper extremity disabilities.  

Also, the veteran stated in the April 2006 hearing that he 
had applied for Social Security disability, but that he only 
qualified for Supplemental Security Income (SSI).  He then 
indicated that a hearing was held at which a vocational 
rehabilitation specialist was present.  The veteran's Social 
Security Administration (SSA) records have not been 
associated with the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's SSA records, to 
specifically include any administrative 
decisions, hearing transcripts and 
medical reports relied upon by that 
Agency to arrive at a decision.  
Thereafter, associate these records with 
the veteran's claims folder.   

2.  Thereafter, schedule the veteran for 
a VA examination of the upper extremities 
to assess the carpal tunnel syndrome of 
the wrists and epicondylitis and 
tendonitis of the elbows.  All 
appropriate tests and studies should be 
conducted. The examination report should 
include assessment of the musculoskeletal 
and neurologic impairment in both of the 
veteran's upper extremities, including 
ranges of motion of the affected joints.  
Furthermore, in addition to addressing 
range of motion, the examiner is 
requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should note that such has been 
accomplished.  

3.  Readjudicate the claims on appeal.  
If the claims on appeal remain denied, 
the veteran and his representative should 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until notified by the VA office 
responsible for adjudicating this claim.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


